internal_revenue_service national_office technical_advice_memorandum date tam-164348-03 cc pa apjp b01 number release date third party contact index uil no case-mis no ---------------------------- ----------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------------------------- --------------------------- -------------------------------- ------------- ----------------------------- ---------------- --------------------------------------------- no conference held taxpayer ----------------------------------------- a ------------------ issue whether timely refund claims lacking proper signatures should be rejected by the service because of that defect despite the taxpayer’s corrective efforts conclusion no the taxpayer cured the signature defect following the original submission of the claims assuming the service has no other objections to processing the claims the service should now consider the claims on their merits facts on september ------- three amended corporate_income_tax returns on irs form 1120x were filed on the taxpayer’s behalf relating to the taxable years ending december ------- july ------- and december ------- the filing for ------- claimed an increased net_operating_loss while the filings for ------- and ------- claimed refunds due to the carryback of that loss the refund claims reflected in the amended returns were timely with respect to the period of limitations provisions of sec_6511 of the internal_revenue_code tam-164348-03 each form 1120x was signed on september ------- by a a certified_public_accountant who was not an officer_or_employee of the taxpayer as of that date a held a power_of_attorney from the taxpayer on irs form to represent the taxpayer in tax matters for at least one of the three years represented by the forms 1120x this power_of_attorney however included no wording granting authority to a to sign tax returns for the taxpayer an agreement between the taxpayer and a executed approximately three years before the filing of the forms 1120x stated that a was authorized to pursue the filing of refund claims for the taxpayer within approximately three months of the execution of this agreement the taxpayer had reduced its number of employees to the point that it had virtually no remaining corporate staff following the filing of the forms 1120x and the expiration of the period of limitations on refund claims for the years involved the taxpayer executed a new power_of_attorney in a’s favor this power_of_attorney on irs form was executed date and stated that a was authorized to sign amended tax returns for the taxpayer for certain taxable years including the ones covered by the forms 1120x approximately two years after the original filing of the forms 1120x described above the forms were re- submitted to the service this time bearing the signature of the taxpayer’s president the service has not disallowed the refund claims reflected on the forms 1120x for either of the taxable years involved pending the resolution of the signature issues related to those forms the service has not considered the claims on their merits law and analysis sec_6061 provides in relevant part that any return or other document required to be filed under the internal revenue laws shall be signed in accordance with forms or regulations prescribed by the secretary_of_the_treasury sec_6062 provides in relevant part that corporate_income_tax returns shall be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act sec_1_6062-1 of the income_tax regulations states that corporate_income_tax returns must be signed by the president vice president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to sign the sole exception in these regulations is that income_tax returns required to be made by an agent for a foreign_corporation shall be signed by the agent sec_1_6062-1 of the income_tax regulations provides generally that statements and other documents required to be made by or for corporations under subtitles a or f of the code with respect to income_tax must be signed in accordance with applicable regulations forms or instructions tam-164348-03 sec_6402 provides generally that the secretary within the applicable_period of limitations may credit the amount of an overpayment_of_tax including interest against any internal revenue tax_liability of the person who made the overpayment and shall refund the balance to the person sec_301_6402-3 of the regulations on procedure and administration states that corporate_income_tax refund claims filed after date shall be made on form 1120x assuming the corporation previously filed form_1120 for the year s involved the tax_return signature rules in sec_1_6062-1 are irrelevant to form 1120x because sec_6402 does not require amended returns and they are accepted solely as a matter of administrative policy see 148_f3d_70 2nd cir nevertheless the instructions to form 1120x provide that the form must be signed by the taxpayer’s president vice president treasurer assistant treasurer chief accounting officer or any other corporate officer authorized to sign the individual who signed the forms 1120x in the present case falls into none of these categories a is not the taxpayer’s president vice president treasurer assistant treasurer chief accounting officer or any other corporate officer authorized to sign in light of this defect in the claims as originally filed on september ------- the service had no obligation to process the claims however case law sets forth an informal claim doctrine regarding flawed refund claims such as the ones involved here a notice fairly advising the commissioner of the nature of a refund claim which the commissioner could reject because it violated the formal requirements of the regulations will nevertheless constitute a claim where the formal defects are corrected by amendment after the lapse of the statutory period 314_us_186 cf 536_fsupp_176 d mont unsigned refund claim properly disallowed where taxpayer did not respond to repeated requests from service to correct defect on date the taxpayer executed a revised power_of_attorney purporting to grant signature_authority to a with respect to refund claims approximately two years after the original filing of the forms 1120x the forms were resubmitted to the service with the signature of the taxpayer’s president in the present case the formal defect - the lack of a proper signature - was corrected when the taxpayer resubmitted the claims with the signature of its president moreover the actions following the filing of the imperfect amended returns were consistent with the written_agreement entered into prior to the expiration of the period of limitations that authorized a to pursue the filing of refund claims assuming that the original forms 1120x adequately advised the service of the nature of the taxpayer’s refund claim the taxpayer has satisfied the standard described in kales tam-164348-03 therefore despite the signature defects posed by those claims the taxpayer should be treated as having filed a refund claim prior to the running of the statute_of_limitations see also 783_f2d_190 fed cir held there are no rigid guidelines for an informal claim except that such claims must have a written component and should adequately apprise the internal_revenue_service that a refund is sought and for certain years assuming that the service had no reason other than the signature defects to decline to process the taxpayer’s refund claims for taxable years ------- and ------- those claims should now be considered on their merits caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
